DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 19 is objected to because of the following informalities:  on line10, the phrase “the representation of the parameter” is missing the word “value” after the word “parameter”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-10, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 2018/0289886, hereinafter Hyde), in view of Russell (US 2013/0066612), and further in view of Ranucci (US 2015/0272487).
Regarding claim 1, Hyde teaches a heart lung machine (HLM) (medical apparatus system 10, fig. 1A; [0064]: FIGS. 1A through 5 illustrate a console 8 of a medical apparatus system 10, and more specifically illustrate by example an apparatus system 10 configured as a medical bypass machine such as a heart-lung machine (i.e., a cardiopulmonary bypass machine)), comprising:
a trolley (console 8 as shown in fig. 1 is a trolley with wheels) including a base (base 12, fig. 1A) and at least one mast (plurality of masts 52, fig. 1A) assembly attached to the base ([0065]: The medical apparatus system 10 comprises a console 8 is which is illustrated in FIG. 1A as having a base 12 (or base portion/chassis) and a frame 14 (or frame portion) that is connected to the base 12 and generally is mounted to be on top of the base 12; [0012]: the frame has one or more masts connected to and extending vertically with respect to the base; [0066]: The console 8 is shown in the figures to have a plurality of masts 52 that extend vertically from a frame support surface 50 to a shelf 62. The masts 52 are generally fixed with respect  to the frame and support surface 50);
a plurality of actuators (one or more controls 22, fig. 3) coupled to the trolley (as shown in fig. 1A, the one or more controls 22 are attached to console 8; [0065]: The base 12 may further house or support electrical components, cable connection ports, processors, batteries, power converters, and controllers useful for controlling, capturing data from, and managing power, machine instructions, and energy delivery to one or more modules. Examples of such modules include one or more console pumps 16, which are illustrated in FIG. 1A as either an individual pump module 16a or as a twin-pump console module 16b, and are shown resting on a console pump module support surface 96. Each of the two types of pump modules 16 have one or more roller pump heads 18 that comprise a raceway for receiving the tubing of one or more cardiopulmonary circuits. The console pump modules 16 further comprise an integral display 20 and one or more controls 22 for controlling their respective pump speeds and resulting flow rates of fluid conveyed through the tubing connected to the pumps);
a peripheral processing unit (console pump modules 16a-16b, fig. 1A) coupled to the trolley (as shown in fig. 1A, the console pump modules are attached to console 8; [0065]: The base 12 may further house or support electrical components, cable connection ports, processors, batteries, power converters, and controllers useful for controlling, capturing data from, and managing power, machine instructions, and energy delivery to one or more modules. Examples of such modules include one or more console pumps 16, which are illustrated in FIG. 1A as either an individual pump module 16a or as a twin-pump console module 16b, and are shown resting on a console pump module support surface 96. Each of the two types of pump modules 16 have one or more roller pump heads 18 that comprise a raceway for receiving the tubing of one or more cardiopulmonary circuits);
a peripheral display device (auxiliary display 232 fig. 19) coupled to the trolley (as shown in fig. 19, display 232 is attached to console 8; [0080]: an auxiliary display 232 used to monitor and control a mast mounted pump 170); and 
a control assembly (primary module display 6 including control functionality, fig. 1A) coupled to the trolley (as shown in fig. 1A, primary module display 6 is attached to console 8) and comprising a control display device (display 6) configured to present a user interface (touch-screen interface; [0066]: The console pumps may be controlled directly by an operator or through a primary module display 6 (see FIG. 1) to the extent the display 6 includes control functionality as for example may be implemented via a touch-screen interface).
However, Hyde does not explicitly teach a peripheral processing unit configured to receive a set of parameter data from the plurality of actuators; a peripheral display device configured to present a subset of the set of parameter data; and a control assembly comprising a control display device configured to present a user interface having a representation of a parameter value and an associated indication, wherein at least a portion of the associated indication overlaps at least a portion of the representation of the parameter value.
Russell teaches a plurality of actuators ([0006]: machine having a plurality of actuators and a plurality of mechanical elements; [0046]: servo actuators, upper belt actuator, lower belt actuator, etc.); 
a peripheral processing unit (programmable logic control mode includes an emulator, [0006]) configured to receive a set of parameter data from the plurality of actuators ([0006]: receive a plurality of parameters into the plurality of input fields, wherein the plurality of parameters are associated with the plurality of actuators and the plurality of mechanical elements); 
a peripheral display device (a graphical user interface, [0006]; a graphics displace device 13, [0025]) configured to present a subset ([0047]: output response data generated by the emulator with respect to the upper belt actuator) of the set of parameter data (data related to parameters associated with upper belt actuators is selected by the user to be displayed from a set of data related to a plurality of actuators such as servo actuators, upper belt actuator, lower belt actuator, etc.; [0006]: display a graphical representation of output response data of the machine using parameters; [0046]: the output response data produced by the calculation routine may be displayed in a graphical representation within the graphical user interface 100. The graphical representation of the output response data may come in a variety of forms. In one embodiment, as depicted in FIG. 4, the graphical representation may be in the form of a servo drive data chart 120 that displays servo drive data of one or more of the servo actuators of the machine. In one embodiment, the servo drive data chart 120 mimics an output from the programmable logic controller code used to control the machine. The graphical representation may provide graphs (as well as tables) of the actuators' position, velocity, acceleration, and jerk. The graphical user interface 100 may include a graphical representation selection area 130 having one or more selectable buttons to generate particular charts, graphs, tables, etc. In the illustrated embodiment, the graphical representation selection area 130 has an upper belt button to generate an upper belt chart, a lower belt button to generate a lower belt chart, a chopper roll button to generate a chopper roll chart, a tail pan button to generate a tail pan chart, a roll build button to generate a roll build chart, a turret button to generated a turret chart, and a mandrel button to generate a mandrel chart. By selecting one of these buttons within the graphical representation selection area 130, a user may cause a graph and/or table depicting output response data associated with the particular actuator (e.g., the upper belt, the lower belt, etc.)).
Hyde contains a “base” system for displaying data related to console pump modules of a medical device controlled by one or more controls (fig. 1A, fig. 1B, fig. 3, fig. 19, [0012], [0065], [0066], [0080]) which the claimed invention can be seen as an “improvement’ in that receiving a set of parameter data and presenting a subset of the set of parameter data on a peripheral display device.
Russell contains a “comparable” system of receiving a set of parameter data and presenting a subset of the set of parameter data on a peripheral display device (fig. 4, [0006], [0025], [0046], and [0047]).
Russell’s known “improvement” could have been applied in the same way to the “base” system of Hyde and the results would have been predictable and resulted in displaying a subset of parameter data. Furthermore, both Hyde and Russell disclose a system with various components having a similar functionality of displaying parameter data on a user interface, and thus, the combination is more easily implemented. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Ranucci teaches a control assembly (monitoring device 10, fig. 5, fig. 6) comprising a control display device (display 11, fig. 6) configured to present a user interface (interface, [0106];  The monitoring system 10 comprises a processor able to perform calculations, as subsequently explained, and a monitor screen or display 11 that works as an interface with the operator) having a representation of a parameter value (displaying indexed oxygen delivery DO2i value as numeric value in element 53 and as graphical pattern in element 52; [0122]: As shown in FIG. 7, the DO2i value is visualized in real time in a window 53 of the display 11 and as a graphical pattern 52 (as a function of time)) and an associated indication (displaying text “DO2i ALARMZONE in element 52, parameter name such as temperature underneath element 55, Hemoglobin concentration Hb underneath element 51, etc., and parameter measurement units such as mg/dl under element 51”, fig. 7), wherein at least a portion of the associated indication overlaps at least a portion of the representation of the parameter value (as shown in fig. 7, the text indication “DO2i ALARMZONE” overlaps a portion of the graphical representation of DO2i value). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ranucci’s knowledge of displaying a representation of a parameter value and associated parameter indication such as parameter name or parameter units in an overlapped manner into the system of Hyde and Russell because such a system enables a user to easily understand the displayed information and also alerts a user of a potentially dangerous situation when the parameter value crosses a threshold level by triggering an alarm ([0125]).
Regarding claim 8, the combination of Hyde, Russell and Ranucci teaches wherein the associated indication comprises an indication of measurement units (Ranucci: displaying text “DO2i ALARMZONE in element 52, parameter name such as temperature underneath element 55, Hemoglobin concentration Hb underneath element 51, etc., and parameter measurement units such as mg/dl under element 51”, fig. 7).
Regarding claim 9, the combination of Hyde, Russell and Ranucci teaches wherein the associated indication comprises an indication of a parameter name (Ranucci: displaying text “DO2i ALARMZONE in element 52, parameter name such as temperature underneath element 55, Hemoglobin concentration Hb underneath element 51, etc., and parameter measurement units such as mg/dl under element 51”, fig. 7).
Regarding claim 10, Hyde teaches to present a user interface (touch-screen interface) on a control display device (primary module display 6 including control functionality, fig. 1A) of a heart lung machine (medical apparatus system 10, fig. 1A; [0064]: FIGS. 1A through 5 illustrate a console 8 of a medical apparatus system 10, and more specifically illustrate by example an apparatus system 10 configured as a medical bypass machine such as a heart-lung machine (i.e., a cardiopulmonary bypass machine); [0066]: The console pumps may be controlled directly by an operator or through a primary module display 6 (see FIG. 1) to the extent the display 6 includes control functionality as for example may be implemented via a touch-screen interface).
Hyde does not explicitly teach one or more non-transitory computer-readable media having embodied thereon computer-executable instructions that, when executed by a processing unit, cause the processing unit to: facilitate presenting a user interface on a control display device, the user interface simultaneously displaying: a representation of a parameter value in a first location on the control display device; and an associated indication, wherein at least a portion of the associated indication is displayed at a second location on the control display device that overlaps at least a portion of the representation of the parameter value at the first location; wherein the representation of the parameter value and the associated indication are readable simultaneously.
Russell teaches one or more non-transitory computer-readable media (a non-transitory memory component 40, [0028]) having embodied thereon computer-executable instructions ([0028-0029]: The memory component 40 and data storage component may be configured as volatile and/or nonvolatile computer readable medium and, as such, may include random access memory (including SRAM, DRAM, and/or other types of random access memory), flash memory, registers, magnetic disks, compact discs (CD), digital versatile discs (DVD), and/or other types of storage components. Additionally, the memory component 40 may be configured to store operating logic 42, calculation routine logic 43, graphical representation logic 44, and animation logic 45 (each of which may be embodied as computer readable program code instructions, firmware, or hardware, as an example)) that, when executed by a processing unit (processor 30; [0029]: The processor 30 may include any processing component configured to receive and execute computer readable code instructions (such as from the data storage component 36 and/or memory component 40)), cause the processing unit to: facilitate presenting a user interface on a control display device ([0031]: The operating logic 42 may also include computer readable program code for displaying the graphical user interface).
Hyde contains a “base” process for displaying data related to console pump modules of a medical device controlled by one or more controls (fig. 1A, fig. 1B, fig. 3, fig. 19, [0012], [0065], [0066], [0080]) which the claimed invention can be seen as an “improvement’ in that the computer-executable instructions stored on a non-transitory computer-readable media are executed by a processing unit to facilitate presenting a user interface display device.
Russell contains a “comparable” process of a processing unit executing the computer-executable instructions stored on a non-transitory computer-readable media to facilitate presenting a user interface display device ([0028], [0029], [0031]).
Russell’s known “improvement” could have been applied in the same way to the “base” process of Hyde and the results would have been predictable and resulted in presenting a user interface on a display device. Furthermore, both Hyde and Russell disclose a system with various components having a similar functionality of displaying parameter data on a user interface, and thus, the combination is more easily implemented. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Ranucci teaches a control assembly (monitoring device 10, fig. 5, fig. 6) comprising a control display device (display 11, fig. 6) configured to present a user interface (interface, [0106];  The monitoring system 10 comprises a processor able to perform calculations, as subsequently explained, and a monitor screen or display 11 that works as an interface with the operator) having a representation of a parameter value (displaying indexed oxygen delivery DO2i value as numeric value in element 53 and as graphical pattern in element 52; [0122]: As shown in FIG. 7, the DO2i value is visualized in real time in a window 53 of the display 11 and as a graphical pattern 52 (as a function of time)) and an associated indication (displaying text “DO2i ALARMZONE in element 52, parameter name such as temperature underneath element 55, Hemoglobin concentration Hb underneath element 51, etc., and parameter measurement units such as mg/dl under element 51”, fig. 7), wherein at least a portion of the associated indication overlaps at least a portion of the representation of the parameter value (as shown in fig. 7, the text indication “DO2i ALARMZONE” overlaps a portion of the graphical representation of DO2i value). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ranucci’s knowledge of displaying a representation of a parameter value and associated parameter indication such as parameter name or parameter units in an overlapped manner into the system of Hyde and Russell because such a system enables a user to easily understand the displayed information and also alerts a user of a potentially dangerous situation when the parameter value crosses a threshold level by triggering an alarm ([0125]).
Ranucci teaches the user interface simultaneously displaying (as shown in fig. 7, display 11 working as an interface simultaneously displays information related to parameter names, parameter values, parameter measurement units and other associated parameter information): 
a representation of a parameter value in a first location (location of graphical pattern 52 as shown in fig. 7) on the control display device (displaying indexed oxygen delivery DO2i value as numeric value in element 53 and as graphical pattern in element 52; [0122]: As shown in FIG. 7, the DO2i value is visualized in real time in a window 53 of the display 11 and as a graphical pattern 52 (as a function of time)); and an associated indication (displaying text “DO2i ALARMZONE in element 52, parameter name such as temperature underneath element 55, Hemoglobin concentration Hb underneath element 51, etc., and parameter measurement units such as mg/dl under element 51”, fig. 7), wherein at least a portion of the associated indication is displayed at a second location (location of the text “DO2i ALARMZONE” as shown in fig. 7 is different from the graphical pattern 52) on the control display device that overlaps at least a portion of the representation of the parameter value at the first location (as shown in fig. 7, the text “DO2i ALARMZONE” associated with DO2i values overlaps DO2i values represented as a graphical pattern); wherein the representation of the parameter value and the associated indication are readable simultaneously (as shown in fig. 7, the text “DO2i ALARMZONE” overlapping DO2i values represented as a graphical pattern are readable simultaneously). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ranucci’s knowledge of simultaneously displaying a representation of a parameter value and associated parameter indication such as parameter name or parameter units in an overlapped manner into the system of Hyde and Russell because such a system enables a user to easily understand the displayed information and also alerts a user of a potentially dangerous situation when the parameter value crosses a threshold level by triggering an alarm ([0125]).
Claims 17-18 are similar in scope to claims 8-9 and therefore the examiner presents similar rationale to reject claims 17-18.
Regarding claim 19, Hyde teaches a method of presenting a user interface (touch-screen interface) on a control display device (primary module display 6 including control functionality, fig. 1A) of a heart lung machine (HLM) (medical apparatus system 10, fig. 1A; [0064]: FIGS. 1A through 5 illustrate a console 8 of a medical apparatus system 10, and more specifically illustrate by example an apparatus system 10 configured as a medical bypass machine such as a heart-lung machine (i.e., a cardiopulmonary bypass machine); [0066]: The console pumps may be controlled directly by an operator or through a primary module display 6 (see FIG. 1) to the extent the display 6 includes control functionality as for example may be implemented via a touch-screen interface), 
the HLM comprising a plurality of actuators (one or more controls 22, fig. 3; [0065]: The base 12 may further house or support electrical components, cable connection ports, processors, batteries, power converters, and controllers useful for controlling, capturing data from, and managing power, machine instructions, and energy delivery to one or more modules. Examples of such modules include one or more console pumps 16, which are illustrated in FIG. 1A as either an individual pump module 16a or as a twin-pump console module 16b, and are shown resting on a console pump module support surface 96. Each of the two types of pump modules 16 have one or more roller pump heads 18 that comprise a raceway for receiving the tubing of one or more cardiopulmonary circuits. The console pump modules 16 further comprise an integral display 20 and one or more controls 22 for controlling their respective pump speeds and resulting flow rates of fluid conveyed through the tubing connected to the pumps);
a peripheral processing unit (console pump modules 16a-16b, fig. 1A; [0065]: The base 12 may further house or support electrical components, cable connection ports, processors, batteries, power converters, and controllers useful for controlling, capturing data from, and managing power, machine instructions, and energy delivery to one or more modules. Examples of such modules include one or more console pumps 16, which are illustrated in FIG. 1A as either an individual pump module 16a or as a twin-pump console module 16b, and are shown resting on a console pump module support surface 96. Each of the two types of pump modules 16 have one or more roller pump heads 18 that comprise a raceway for receiving the tubing of one or more cardiopulmonary circuits);
a peripheral display device (auxiliary display 232 fig. 19; [0080]: an auxiliary display 232 used to monitor and control a mast mounted pump 170); and 
a control assembly (primary module display 6 including control functionality, fig. 1A) comprising a control display device (display 6; [0066]: The console pumps may be controlled directly by an operator or through a primary module display 6 (see FIG. 1) to the extent the display 6 includes control functionality as for example may be implemented via a touch-screen interface).
However, Hyde does not explicitly teach a peripheral processing unit configured to receive a set of parameter data from the plurality of actuators; a peripheral display device configured to present a subset of the set of parameter data; the method comprising: displaying a representation of a parameter value on the control display device; and displaying an associated indication on the control display device, wherein at least a portion of the associated indication overlaps at least a portion of the representation of the parameter value, wherein the representation of the parameter and the associated indication are readable simultaneously.
Russell teaches a plurality of actuators ([0006]: machine having a plurality of actuators and a plurality of mechanical elements; [0046]: servo actuators, upper belt actuator, lower belt actuator, etc.); 
a peripheral processing unit (programmable logic control mode includes an emulator, [0006]) configured to receive a set of parameter data from the plurality of actuators ([0006]: receive a plurality of parameters into the plurality of input fields, wherein the plurality of parameters are associated with the plurality of actuators and the plurality of mechanical elements); 
a peripheral display device (a graphical user interface, [0006]; a graphics displace device 13, [0025]) configured to present a subset ([0047]: output response data generated by the emulator with respect to the upper belt actuator) of the set of parameter data (data related to parameters associated with upper belt actuators is selected by the user to be displayed from a set of data related to a plurality of actuators such as servo actuators, upper belt actuator, lower belt actuator, etc.; [0006]: display a graphical representation of output response data of the machine using parameters; [0046]: the output response data produced by the calculation routine may be displayed in a graphical representation within the graphical user interface 100. The graphical representation of the output response data may come in a variety of forms. In one embodiment, as depicted in FIG. 4, the graphical representation may be in the form of a servo drive data chart 120 that displays servo drive data of one or more of the servo actuators of the machine. In one embodiment, the servo drive data chart 120 mimics an output from the programmable logic controller code used to control the machine. The graphical representation may provide graphs (as well as tables) of the actuators' position, velocity, acceleration, and jerk. The graphical user interface 100 may include a graphical representation selection area 130 having one or more selectable buttons to generate particular charts, graphs, tables, etc. In the illustrated embodiment, the graphical representation selection area 130 has an upper belt button to generate an upper belt chart, a lower belt button to generate a lower belt chart, a chopper roll button to generate a chopper roll chart, a tail pan button to generate a tail pan chart, a roll build button to generate a roll build chart, a turret button to generated a turret chart, and a mandrel button to generate a mandrel chart. By selecting one of these buttons within the graphical representation selection area 130, a user may cause a graph and/or table depicting output response data associated with the particular actuator (e.g., the upper belt, the lower belt, etc.)).
Hyde contains a “base” system for displaying data related to console pump modules of a medical device controlled by one or more controls (fig. 1A, fig. 1B, fig. 3, fig. 19, [0012], [0065], [0066], [0080]) which the claimed invention can be seen as an “improvement’ in that receiving a set of parameter data and presenting a subset of the set of parameter data on a peripheral display device.
Russell contains a “comparable” system of receiving a set of parameter data and presenting a subset of the set of parameter data on a peripheral display device (fig. 4, [0006], [0025], [0046], and [0047]).
Russell’s known “improvement” could have been applied in the same way to the “base” system of Hyde and the results would have been predictable and resulted in displaying a subset of parameter data. Furthermore, both Hyde and Russell disclose a system with various components having a similar functionality of displaying parameter data on a user interface, and thus, the combination is more easily implemented. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Ranucci teaches displaying a representation of a parameter value on the control display device (displaying indexed oxygen delivery DO2i value as numeric value in element 53 and as graphical pattern in element 52; [0122]: As shown in FIG. 7, the DO2i value is visualized in real time in a window 53 of the display 11 and as a graphical pattern 52 (as a function of time)); and displaying an associated indication on the control display device (displaying text “DO2i ALARMZONE in element 52, parameter name such as temperature underneath element 55, Hemoglobin concentration Hb underneath element 51, etc., and parameter measurement units such as mg/dl under element 51”, fig. 7), wherein at least a portion of the associated indication is displayed overlaps at least a portion of the representation of the parameter value (as shown in fig. 7, the text “DO2i ALARMZONE” associated with DO2i values overlaps DO2i values represented as a graphical pattern); wherein the representation of the parameter value and the associated indication are readable simultaneously (as shown in fig. 7, the text “DO2i ALARMZONE” overlapping DO2i values represented as a graphical pattern are readable simultaneously). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ranucci’s knowledge of simultaneously displaying a representation of a parameter value and associated parameter indication such as parameter name or parameter units in an overlapped manner into the system of Hyde and Russell because such a system enables a user to easily understand the displayed information and also alerts a user of a potentially dangerous situation when the parameter value crosses a threshold level by triggering an alarm ([0125]).

 
Claims 2-7, 11-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyde, in view of Russell, in view of Ranucci, and further in view of Vukosavljevic et al. (US 2017/0255614,  hereinafter Vukosavljevic).
Regarding claim 2, the combination of Hyde, Russell and Ranucci teaches the representation of the parameter value and the associated indication is rendered using a first font (displaying indexed oxygen delivery DO2i value as numeric value in element 53 and the text “DO2i ALARMZONE in element 52, parameter name such as temperature underneath element 55, Hemoglobin concentration Hb underneath element 51, etc., and parameter measurement units such as mg/dl under element 51 are displayed using the same font type).
However, the combination of Hyde, Russell and Ranucci do not teach wherein the representation of the parameter value is rendered using a first font, and wherein the associated indication is rendered using a second, different, font 
Vukosavljevic teaches the representation of the parameter value is rendered using a first font, and wherein the associated indication is rendered using a second, different, font ([0030]: The text of the first language 106 and/or the second language 110 can have graphical emphasis applied such as is related to font size and type, degrees of transparency (e.g., 50%), coloration, etc., that differentiate to the viewer the languages and which is on top (or underlying the other). This also includes graphical emphasis such as highlighting, italicization, and so on; claim 3: the overlay algorithm enable application of graphical emphasis to visually differentiate the text of the second language from the text of the first language; in order to differentiate the text of first language from the text of second language, the first text and the second text can be displayed using fonts of different type and size). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Vukosavljevic’s knowledge of using different fonts for displaying different information types and modify the system of Hyde, Russell and Ranucci to display the parameter values and parameter name or parameter measurement units in different fonts because such a system enables a user to easily distinguish between different content or data.
Regarding claim 3, the combination of Hyde, Russell and Ranucci do not teach wherein the first font has a first line thickness and the second font has a second line thickness, wherein the first line thickness is greater than the second line thickness.
Vukosavljevic teaches wherein the first font has a first line thickness and the second font has a second line thickness, wherein the first line thickness is greater than the second line thickness. ([0030]: The text of the first language 106 and/or the second language 110 can have graphical emphasis applied such as is related to font size and type, degrees of transparency (e.g., 50%), coloration, etc., that differentiate to the viewer the languages and which is on top (or underlying the other). This also includes graphical emphasis such as highlighting, italicization, and so on; claim 3: the overlay algorithm enable application of graphical emphasis to visually differentiate the text of the second language from the text of the first language; in order to differentiate the text of first language from the text of second language, the first text and the second text can be displayed using fonts of different type and size; same fonts, but of different size will inherently have different line thickness for the fonts).
Regarding claim 4, the combination of Hyde, Russell and Ranucci do not teach wherein the first font has a first color value, the second font has a second color value, and a background of the user interface has a third color value, wherein the first, second, and third color values are different. 
Vukosavljevic teaches wherein the first font has a first color value, the second font has a second color value, and a background of the user interface has a third color value, wherein the first, second, and third color values are different ([0030]: The text of the first language 106 and/or the second language 110 can have graphical emphasis applied such as is related to font size and type, degrees of transparency (e.g., 50%), coloration, etc., that differentiate to the viewer the languages and which is on top (or underlying the other). This also includes graphical emphasis such as highlighting, italicization, and so on; claim 3: the overlay algorithm enable application of graphical emphasis to visually differentiate the text of the second language from the text of the first language; in order to differentiate the text of first language from the text of second language, the first text and the second text can be displayed using fonts of different colors; moreover, as shown in fig. 2, the background of the display screen is white, while the colors for the first text and second text are different shades of black).
Regarding claim 5, the combination of Hyde, Russell and Ranucci do not teach the first font has a first brightness value, the second font has a second brightness value, and a background of the user interface has a third brightness value, wherein the first, second, and third brightness values are different. 
Vukosavljevic teaches the first font has a first brightness value, the second font has a second brightness value, and a background of the user interface has a third brightness value, wherein the first, second, and third brightness values are different ([0030]: The text of the first language 106 and/or the second language 110 can have graphical emphasis applied such as is related to font size and type, degrees of transparency (e.g., 50%), coloration, etc., that differentiate to the viewer the languages and which is on top (or underlying the other). This also includes graphical emphasis such as highlighting, italicization, and so on; claim 3: the overlay algorithm enable application of graphical emphasis to visually differentiate the text of the second language from the text of the first language; in order to differentiate the text of first language from the text of second language and further from the background, the first text and the second text can be displayed using fonts of different transparency levels and the background is transparent as shown in fig. 2). However, it would have been prima facie obvious to one of ordinary skill in the art to use different brightness levels for the font of first text, font of the second text, and the background rather than using different transparency levels to emphasis differentiation between the font of first text, the font of second text and the background. Whether using transparency levels or brightness levels to differentiate between the font of first text, the font of second text and the background is solely a matter of aesthetic design choice, and would not be sufficient to distinguish over the prior art. See MPEP 2144.04.
Regarding claim 6, the combination of Hyde, Russell and Ranucci do not teach wherein the second brightness value is less than the first brightness value and greater than the third brightness value.
Vukosavljevic teaches wherein the second brightness value is less than the first brightness value and greater than the third brightness value ([0030]: The text of the first language 106 and/or the second language 110 can have graphical emphasis applied such as is related to font size and type, degrees of transparency (e.g., 50%), coloration, etc., that differentiate to the viewer the languages and which is on top (or underlying the other). This also includes graphical emphasis such as highlighting, italicization, and so on; claim 3: the overlay algorithm enable application of graphical emphasis to visually differentiate the text of the second language from the text of the first language; in order to differentiate the text of first language from the text of second language and further from the background, the first text and the second text can be displayed using fonts of different transparency levels and the background is transparent as shown in fig. 2). However, it would have been prima facie obvious to one of ordinary skill in the art to have the brightness level for font of second text less than the brightness level for font of first text and greater than the brightness level for the background rather than using different transparency levels to emphasis differentiation between the font of first text, the font of second text and the background. Whether using transparency levels or brightness levels of varying values to differentiate between the font of first text, the font of second text and the background is solely a matter of aesthetic design choice, and would not be sufficient to distinguish over the prior art. See MPEP 2144.04.
Regarding claim 7, the combination of Hyde, Russell and Ranucci do not teach wherein a contrast between the user interface background and the representation of the parameter value has a first contrast level and a first contrast direction; and wherein a contrast between the associated indication and the representation of the parameter value has the first contrast level and a second contrast direction.
Vukosavljevic teaches wherein a contrast between the user interface background and the representation of the parameter value has a first contrast level and a first contrast direction; and wherein a contrast between the associated indication and the representation of the parameter value has the first contrast level and a second contrast direction ([0030]: The text of the first language 106 and/or the second language 110 can have graphical emphasis applied such as is related to font size and type, degrees of transparency (e.g., 50%), coloration, etc., that differentiate to the viewer the languages and which is on top (or underlying the other). This also includes graphical emphasis such as highlighting, italicization, and so on; claim 3: the overlay algorithm enable application of graphical emphasis to visually differentiate the text of the second language from the text of the first language; in order to differentiate the text of first language from the text of second language and further from the background, the first text and the second text can be displayed using fonts of different transparency levels and the background is transparent as shown in fig. 2). However, it would have been prima facie obvious to one of ordinary skill in the art to use different contrast levels, specifically, a first contrast level and a first contrast direction between the background and the font of first text, and a second contrast level and a second contrast direction between the font of first text and the font of second text, rather than using different transparency levels to emphasis differentiation between the font of first text, the font of second text and the background. Whether using transparency levels or contrast levels of varying values to differentiate between the font of first text, the font of second text and the background is solely a matter of aesthetic design choice, and would not be sufficient to distinguish over the prior art. See MPEP 2144.04.
Claims 11-16 are similar in scope to claims 2-7 and therefore the examiner presents similar rationale to reject claims 11-16.
Claim 20 is similar in scope to claims 2, 3, 5 and 6 and therefore the examiner presents similar rationale to reject claim 20.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the same combination of  references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to the arguments that Russell, Whitfield and Vukosavljevic do not teach a heart lung machine including a trolley with a base and at least one mast assembly attached to the base and the remaining elements coupled to the trolley. See page 7 of remarks.
Hyde, in view of Russell, and further in view of Ranucci teaches the claimed structure as recited in claim 1. 
More specially, Hyde teaches a heart lung machine (HLM) (medical apparatus system 10, fig. 1A; [0064]: FIGS. 1A through 5 illustrate a console 8 of a medical apparatus system 10, and more specifically illustrate by example an apparatus system 10 configured as a medical bypass machine such as a heart-lung machine (i.e., a cardiopulmonary bypass machine)), comprising:
a trolley (console 8 as shown in fig. 1 is a trolley with wheels) including a base (base 12, fig. 1A) and at least one mast (plurality of masts 52, fig. 1A) assembly attached to the base ([0065]: The medical apparatus system 10 comprises a console 8 is which is illustrated in FIG. 1A as having a base 12 (or base portion/chassis) and a frame 14 (or frame portion) that is connected to the base 12 and generally is mounted to be on top of the base 12; [0012]: the frame has one or more masts connected to and extending vertically with respect to the base; [0066]: The console 8 is shown in the figures to have a plurality of masts 52 that extend vertically from a frame support surface 50 to a shelf 62. The masts 52 are generally fixed with respect  to the frame and support surface 50);
a plurality of actuators (one or more controls 22, fig. 3) coupled to the trolley (as shown in fig. 1A, the one or more controls 22 are attached to console 8; [0065]: The base 12 may further house or support electrical components, cable connection ports, processors, batteries, power converters, and controllers useful for controlling, capturing data from, and managing power, machine instructions, and energy delivery to one or more modules. Examples of such modules include one or more console pumps 16, which are illustrated in FIG. 1A as either an individual pump module 16a or as a twin-pump console module 16b, and are shown resting on a console pump module support surface 96. Each of the two types of pump modules 16 have one or more roller pump heads 18 that comprise a raceway for receiving the tubing of one or more cardiopulmonary circuits. The console pump modules 16 further comprise an integral display 20 and one or more controls 22 for controlling their respective pump speeds and resulting flow rates of fluid conveyed through the tubing connected to the pumps);
a peripheral processing unit (console pump modules 16a-16b, fig. 1A) coupled to the trolley (as shown in fig. 1A, the console pump modules are attached to console 8; [0065]: The base 12 may further house or support electrical components, cable connection ports, processors, batteries, power converters, and controllers useful for controlling, capturing data from, and managing power, machine instructions, and energy delivery to one or more modules. Examples of such modules include one or more console pumps 16, which are illustrated in FIG. 1A as either an individual pump module 16a or as a twin-pump console module 16b, and are shown resting on a console pump module support surface 96. Each of the two types of pump modules 16 have one or more roller pump heads 18 that comprise a raceway for receiving the tubing of one or more cardiopulmonary circuits);
a peripheral display device (auxiliary display 232 fig. 19) coupled to the trolley (as shown in fig. 19, display 232 is attached to console 8; [0080]: an auxiliary display 232 used to monitor and control a mast mounted pump 170); and 
a control assembly (primary module display 6 including control functionality, fig. 1A) coupled to the trolley (as shown in fig. 1A, primary module display 6 is attached to console 8) and comprising a control display device (display 6) configured to present a user interface (touch-screen interface; [0066]: The console pumps may be controlled directly by an operator or through a primary module display 6 (see FIG. 1) to the extent the display 6 includes control functionality as for example may be implemented via a touch-screen interface).
Response to the arguments that the asserted medication of Vukosavljevic does not result in the representation of the parameter and the associated indication being viewable simultaneously. See page 7 of remarks.
Hyde, in view of Russell, and further in view of Ranucci teaches the above limitation.
More specifically, Ranucci teaches displaying a representation of a parameter value on the control display device (displaying indexed oxygen delivery DO2i value as numeric value in element 53 and as graphical pattern in element 52; [0122]: As shown in FIG. 7, the DO2i value is visualized in real time in a window 53 of the display 11 and as a graphical pattern 52 (as a function of time)); and displaying an associated indication on the control display device (displaying text “DO2i ALARMZONE in element 52, parameter name such as temperature underneath element 55, Hemoglobin concentration Hb underneath element 51, etc., and parameter measurement units such as mg/dl under element 51”, fig. 7), wherein at least a portion of the associated indication is displayed overlaps at least a portion of the representation of the parameter value (as shown in fig. 7, the text “DO2i ALARMZONE” associated with DO2i values overlaps DO2i values represented as a graphical pattern); wherein the representation of the parameter value and the associated indication are readable simultaneously (as shown in fig. 7, the text “DO2i ALARMZONE” overlapping DO2i values represented as a graphical pattern are readable simultaneously).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/           Primary Examiner, Art Unit 2612